Judgment, Supreme Court, New York County, rendered July 22, 1976, convicting the defendant of criminal possession of stolen property in the first degree, and resentencing him to a one-year prison term to run consecutively with a five-year Federal sentence the defendant is presently serving, unanimously reversed, on the law, and the defendant’s motion to suppress the bond seized at the time of his arrest granted, and the matter remanded for further proceedings. Federal agents with a warrant to arrest another person on charges of possession of stolen bonds, found him in the defendant’s office, and having been told by the defendant’s attorney that they had no permission nor right to search the defendant’s office or effects, nonetheless did so and found the document in question. Even in 1967 when the search was conducted, there was no legal basis for doing this. (See United States v Rabinowitz, 339 US 56; see, also, Chimel v California, 395 US 752, as limited by Williams v United States, 401 US 646.) Concur—Kupferman, J. P., Birns, Markewich and Lynch, JJ.